In a negligence action where the proof adduced on behalf of plaintiffs, the driver of and passenger on a motorcycle, respectively, is to the effect that they catapulted into a ditch when the lane on a highway on which they were proceeding terminated abruptly and without warning, the jury rendered a verdict in favor of plaintiffs, but upon motion of defendant the verdict was set aside and the complaint dismissed. Judgment dismissing the complaint reversed on the law and the facts, with costs, defendant’s motion denied, the verdict for plaintiffs reinstated, and judgment directed to be entered thereon, with costs. The proof adduced by plaintiffs was sufficient to present to the jury an issue as to the actionable negligence of the defendant. (Rivero v. City of New York, 290 N. Y. 204, 207; Graf v. State of New York, 287 N. Y. 594; Wager V. State of New York, 257 App. Div. 580; 8chill v. State of New York, 258 App. Div. 769.) No reason, other than the erroneous one that the proof was insufficient, was advanced by the learned trial court for its action in setting aside the verdict (Coleman v. Brooklyn & Queens Tr. Corp., 252 App. Div. 215), and in the light of the fact that none is apparent, the verdict for plaintiffs should be reinstated. Carswell, Acting P. J., Johnston, Adel, Sneed and MacCrate, JJ., concur.